Citation Nr: 1024816	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-15 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, 
to include as a result of in-service asbestos exposure.

2.  Entitlement to service connection for peripheral neuropathy, 
bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1959 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

In the November 2006 notice of disagreement to the September 2006 
determination, the Veteran raised the issue of entitlement to 
service connection for peripheral neuropathy of both upper 
extremities.  This claim is not inextricably intertwined 
with the current appeal and is, therefore, referred to the 
agency of original jurisdiction for appropriate action.  

The issue of entitlement to service connection for peripheral 
neuropathy of both lower extremities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

In written statements dated in February 2008 and April 2010, the 
Veteran withdrew his appeal of the issue of entitlement to 
service connection for a respiratory disorder, to include as a 
result of in-service asbestos exposure.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met 
with respect to the issue of entitlement to service connection 
for a respiratory disorder, to include as a result of in-service 
asbestos exposure.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates a 
decision or on the record at a hearing.  See 38 C.F.R. § 20.202 
(2009).  Withdrawal may be made by the appellant or by his 
authorized representative.  See 38 C.F.R. § 20.204 (2009).  

In a written statement dated in February 2008 in the present 
case, the Veteran expressed his desire to withdraw from appellate 
review his claim for service connection for a respiratory 
disorder, to include as a result of in-service asbestos exposure.  
In a written follow-up statement dated in April 2010, the 
Veteran, through his representative, asserted that the RO had 
erroneously dropped his peripheral neuropathy lower extremity 
claim (rather than the respiratory disorder issue) from his 
appeal.  In the April 2010 statement, the representative 
reiterated the Veteran's desire to withdraw only his respiratory 
disorder claim.  Indeed, in the April 2010 statement, the 
representative explained that the Veteran wished to continue to 
pursue his claim for service connection for peripheral neuropathy 
of both lower extremities.  

In view of the Veteran's expressed desires, the Board concludes 
that further action with regard to his claim for service 
connection for a respiratory disorder, to include as a result of 
in-service asbestos exposure, is not appropriate.  38 U.S.C.A. 
§ 7105(d) (West 2002); 38 C.F.R. § 20.204 (2009).  Simply stated, 
there remains no allegation of errors of fact or law for 
appellate consideration with respect to this issue.  Accordingly, 
the Board does not have jurisdiction over this withdrawn service 
connection issue and, as such, must dismiss the appeal of this 
claim.  See 38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2009).  




ORDER

The issue of entitlement to service connection for a respiratory 
disorder, to include as a result of in-service asbestos exposure, 
is dismissed.

REMAND

On the VA Form 9, Appeal To Board Of Veterans' Appeals (Form 9), 
which was received at the RO in April 2007, the Veteran asked to 
present testimony at a hearing conducted before a Veterans Law 
Judge (VLJ) at the RO.  However, following an administrative 
error in which the Veteran's claim for service connection for 
peripheral neuropathy of his lower extremities was withdrawn 
rather than his claim for service connection for a respiratory 
disorder, his requested hearing appears to have been cancelled.  

Importantly, in a May 2010 statement, the Veteran's 
representative noted that the Veteran still wished to testify at 
a hearing conducted before a VLJ at the RO.  The representative 
specifically stated that the hearing was requested in regards to 
the only issue remaining on appeal-entitlement to service 
connection for peripheral neuropathy of both lower extremities.

In any event, and of particular significance to the Board, are 
the facts that the Veteran has not withdrawn his original request 
for a hearing before a VLJ at the RO and that his requested 
hearing has not been scheduled.  

A basic principle of veterans' law stipulates that the Board 
shall decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2009), a hearing on appeal before 
the Board will be granted if an appellant expresses a desire to 
appear in person.  In the present appeal, the Board agrees that 
the Veteran's requested hearing (regarding his claim for service 
connection for peripheral neuropathy of both lower extremities) 
should be scheduled.  

Accordingly, this case is remanded to the RO for the following 
action:

Schedule the Veteran for a personal hearing 
before a VLJ at the RO.  [The only issue 
remaining in appellate status is 
entitlement to service connection for 
peripheral neuropathy of both lower 
extremities.]  The Veteran and his 
representative should be notified of the 
date and time of the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Veteran has the right to submit additional evidence 
and argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


